LatimeR, Judge
(dissenting);
I dissent.
Sergeant Bucy’s testimony, together with that of another Government witness, establishes that the accused was drunk on station. This Court, however, finds in Bucy’s testimony “competent evidence to show the accused was brought on the base involuntarily.” I cannot agree.
Paragraph 139 of the Manual for Courts-Martial, United States, 1951, provides that hearsay testimony does not become competent evidence because it is received without objection. That same doctrine has been approved by us in United States v Mounts, 1 USCMA 114, 2 CMR 20; United States v Manuel, 3 USCMA 739,14 CMR 157; and United States v Carrier, 7 USCMA 633, 23 CMR 97. Unless we intend to overrule those authorities, this record is totally devoid of any competent evidence to support the inference which the Court draws to bolster its conclusion. Patently, Bucy’s testimony as to the matters allegedly related by accused’s wife on the telephone is the rankest sort of hearsay, and is not sufficient to raise any issue. Nor are the sergeant’s instructions to the Air Police in any way probative as to where the accused was in fact apprehended. The accused was *97ambulatory, his car was operational, the instructions were to be passed on to a motorized patrol, and it is an everyday occurrence for policemen to locate a suspect some distance from the place they have been told he can be found. Moreover, even if I were to accept as evidence the testimony quoted by my associates, all that would establish is that accused was at the gate. Of course, one can be inside the post or outside, and still be “at” the gate, and there is no contention that accused’s wife brought him there over his protest.
Accordingly, I find no competent evidence of record to support the conclusion of my brothers. To the contrary, I point out that Sergeant Buey, when asked whether he knew personally how accused came to the base, testified he did not and stated that the first time he saw accused on the day in question was at the Orderly Room.
I would affirm the decision of the board of review.